Exhibit 10(l)(1)

BENEFIT PLAN REVIEW COMMITTEE OF OLIN CORPORATION

AMENDMENT TO THE

OLIN SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

Olin Corporation (the “Company”) currently maintains the Olin Senior Management
Incentive Compensation Plan (the “Plan”). In Section 7 of the Plan, the Company
reserved the right to amend the Plan. Pursuant to the authority granted to the
Benefit Plan Review Committee of Olin Corporation (“the Committee”), effective
as of January 1, 2005, the Committee hereby amends the Plan in the following
manner:

1. Section 4.1 of the Plan is amended by replacing the first sentence of the
fourth paragraph with the following:

“Incentive Awards for a fiscal year shall be determined as soon as practicable
after such fiscal year and shall be paid no later than the 15th day of the third
month following such fiscal year unless deferred as provided in Section 4.3
hereof.”